BRYAN SCHRODER
United States Attorney

ANNE VELDHUIS
Assistant U.S. Attorney
CAROLE HOLLEY
Special Assistant U.S. Attorney
KARLA GEBEL PERRIN
Special Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: anne.veldhuis@usdoj.gov
       carole.holley@alaska.gov
       perrin.karla@epa.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:19-cr-00107-RRB-DMS
                                        )
                          Plaintiff,    )   COUNTS 1-4:
                                        )   VIOLATION OF CLEAN AIR ACT
          vs.                           )   ASBESTOS WORK PRACTICE
                                        )   STANDARDS
  YOO JIN MANAGEMENT                    )    Vio. of 42 U.S.C. § 7413(c)(1)
  COMPANY LTD, MUSH INN                 )
  CORPORATION, TAE RYUNG                )   COUNTS 5-8:
  YOON, a/k/a “Thomas Yoon,” and        )   VIOLATION OF CLEAN AIR ACT
  CHUN YOO,                             )   ASBESTOS WASTE DISPOSAL
                                        )   STANDARDS
                          Defendants.   )    Vio. of 42 U.S.C. § 7413(c)(1)
                                        )
                                        )
                                        )
                                        )
                                        )
                                               )   COUNT 9:
                                               )   CLEAN AIR ACT FAILURE TO
                                               )   NOTIFY
                                               )    Vio. of 42 U.S.C. § 7413(c)(2)(B)
                                               )
                                               )   COUNT 10:
                                               )   VIOLATION OF CLEAN AIR ACT
                                               )   ASBESTOS WORK PRACTICE
                                               )   STANDARDS
                                               )    Vio. of 42 U.S.C. § 7413(c)(1)
                                               )


                                  INDICTMENT

      The Grand Jury charges that:

                                     I.        PARTIES

      1.     Northern Lights Center was a shopping center located at 1200 West Northern

Lights Boulevard in Anchorage, Alaska. The property was jointly and equally owned by

the defendants, MUSH INN CORPORATION and YOO JIN MANAGEMENT

COMPANY LTD.         The defendant, CHUN YOO (YOO) was the President of both

companies.

      2.     The Northern Lights Center was managed by Alcan Property Management.

      3.     The defendant, TAE RYUNG YOON, a/k/a “Thomas Yoon” (YOON),

worked as a contracted employee for the Northern Lights Center and had an office with

Alcan Property Management. YOON was introduced to the tenants of the Northern Lights

Center as the property management contact and was the main contact for the tenants of the

Northern Lights Center. YOON referred to himself as the “Financing and Maintenance

Coordinator” for the Northern Lights Center.


                                          Page 2 of 9
                                  II.     CLEAN AIR ACT

       4.     In 1971, asbestos became the first hazardous air pollutant listed under the

Clean Air Act. 36 Fed. Reg. 5931 (Mar. 31, 1971); 42 U.S.C. § 7412 (b)(1); 40 C.F.R. §

61.01(a). An air pollutant is hazardous if it causes or contributes to air pollution which

may reasonably be anticipated to result in an increase in mortality, or an increase in

serious irreversible or incapacitating reversible illness. 42 U.S.C. § 7412(a)(1).

       5.     Congress further found that “medical science has not established any

minimum level of exposure to asbestos fibers which is considered safe to individuals

exposed to the fibers.” 20 U.S.C. § 3601(a)(3). Because there is no concentration that is

considered safe, the United States Environmental Protection Agency (EPA) has not

established an “emissions” limit for asbestos. Instead, EPA promulgated “work practice

standards,” pursuant to 42 U.S.C. § 7412(h), for renovation and demolition projects that

direct how the material must be handled to minimize or eliminate the release of asbestos

fibers into the air. These standards, known as the work practice and waste disposal

standards are set forth in 40 C.F.R. §§ 61.145 and 61.150, respectively.

       6.     The asbestos work practice and waste disposal standards apply to

demolition and renovation activities involving regulated asbestos containing material. 40

C.F.R. § 61.145. Asbestos containing material is considered regulated if it is friable, or

highly likely to become friable. Friable asbestos material means any material that

contains more than one (1) percent asbestos, which, when dry, can be crumbled,

pulverized, or reduced to powder by hand pressure. 40 C.F.R. § 61.141




                                         Page 3 of 9
       7.     The asbestos work practice and waste disposal standards apply to any

owner or operator of a facility that conducts a demolition or renovation operation where

the combined amount of regulated asbestos stripped, removed, dislodged, cut, drilled, or

similarly disturbed is at least 160 square feet on facility components other than pipes or at

least 260 linear feet on pipes. 40 C.F.R. § 61.145(a)(4).

       8.     The Clean Air Act’s asbestos work practice and waste disposal standards

describe the appropriate procedures for the notification, safe handling, stripping, removal

and disposal of Regulated Asbestos Containing Material during renovation or demolition

activity. These work practice standards require, in pertinent part, that:

              a.     Prior to the commencement of the demolition or renovation activity,

the owner or operator must have the affected facility thoroughly inspected for the presence

of asbestos. 40 C.F.R. § 61.145(a);

              b.     Each owner or operator of a demolition or renovation activity shall

provide the EPA Administrator with written notice at least ten (10) working days before

asbestos stripping or removal work or any other activity begins (such as site preparation

that would break up, dislodge or similarly disturb asbestos material).         40 C.F.R. §

61.145(b);

              c.     All regulated asbestos be removed from a facility being demolished

or renovated before any activity begins that would break up, dislodge or similarly disturb

the material. 40 C.F.R. § 61.145(c)(1);

              d.     All regulated asbestos be adequately wetted during cutting, disjoining,

or stripping operations. 40 C.F.R. § 61.145(c)(2) & (3);


                                          Page 4 of 9
              e.     All regulated asbestos that has been removed or stripped must be

kept adequately wet and remain wet until collected and contained in preparation for

disposal. 40 C.F.R. § 61.145 (c)(6);

              f.     No regulated asbestos shall be stripped, removed, or otherwise

handled or disturbed at a facility unless at least one on-site representative, such as a

foreman or management-level person or other authorized representative, trained in the

provisions of asbestos regulations, is present. Records of such training must be posted and

made available at the site. 40 C.F.R. § 61.145 (c)(8);

              g.     The owner or operator of a demolition or renovation activity must

adequately wet asbestos-containing waste materials and seal all such asbestos-containing

waste materials in leak-tight containers while wet; or, put materials in leak-tight wrapping.

40 C.F.R. § 61.150(a)(1)(iii);

              h.     The owner or operator of a demolition or renovation activity that

proposes to transport all other asbestos-containing waste material off the facility site must

label containers or wrapped materials with the name of the waste generator and the location

at which the waste was generated. 40 C.F.R. § 61.150(a)(v);

              i.     All regulated asbestos-containing waste material shall be deposited as

soon as practical by the waste generator at an EPA-approved site. 40 C.F.R. § 61.150(b);

and

              j.     Each owner or operator of a demolition or renovation activity must

maintain waste shipment records that contain the information set forth in 40 C.F.R. §

61.150(d)(1) through (5).


                                         Page 5 of 9
                           COUNTS 1-4
         VIOLATION OF ASBESTOS WORK PRACTICE STANDARDS

       9.     The factual allegations contained in paragraphs one through eight are

realleged and incorporated by reference as though fully set forth herein.

       10.    Between in or about January 2015 and in or about March 2015, in the District

of Alaska, the defendants, YOO JIN MANAGEMENT COMPANY LTD, MUSH INN

CORPORATION, and TAE RYUNG YOON, a/k/a “Thomas Yoon”, knowingly

violated, and caused to be violated, Clean Air Act asbestos work practice standards with

regard to the renovation of a facility located at 1200 West Northern Lights Boulevard in

Anchorage, Alaska, in that the defendants, as owners or operators of the facility, engaged

in a renovation activity involving approximately 393 square feet of regulated asbestos, but

failed to:

 COUNT ONE                   Have the affected facility thoroughly inspected for the
                             presence of asbestos prior to the commencement of the
                             demolition or renovation activity.
 COUNT TWO                   Keep all regulated asbestos adequately wetted during
                             cutting, disjoining, or stripping operations.
 COUNT THREE                 Keep all regulated asbestos that had been removed or
                             stripped adequately wet until collected and contained in
                             preparation for disposal.
 COUNT FOUR                  Have an on-site representative trained in the provisions of
                             asbestos regulations at the facility during asbestos stripping
                             removal, handling or disturbing operations.


       All in violation of 42 U.S.C. §§ 7412(h) and 7413(c)(1) and 18 U.S.C. § 2.




                                        Page 6 of 9
                            COUNTS 5-8
         VIOLATION OF ASBESTOS WASTE DISPOSAL STANDARDS

       11.    The factual allegations contained in paragraphs one through eight are

realleged and incorporated by reference as though fully set forth herein.

       12.    Between in or about January 2015 and in or about March 2015, in the District

of Alaska, the defendants, YOO JIN MANAGEMENT COMPANY LTD, MUSH INN

CORPORATION, and TAE RYUNG YOON, a/k/a “Thomas Yoon,” knowingly

violated, and caused to be violated, the Clean Air Act asbestos waste disposal standards

with regard to the renovation of a facility located at 1200 West Northern Lights Boulevard

in Anchorage, Alaska, in that the defendants, as owners or operators of the facility, engaged

in a renovation activity involving approximately 393 square feet of regulated asbestos, but

failed to:

 COUNT FIVE                    Adequately wet asbestos-containing waste materials and,
                               after wetting, seal all such asbestos-containing waste
                               materials in leak-tight containers while wet.
 COUNT SIX                     Transport all asbestos-containing waste material off the
                               facility site using labeled containers with the name of the
                               waste generator and the location at which the waste was
                               generated.
 COUNT SEVEN                   Deposit all regulated asbestos containing waste material as
                               soon as practical at an EPA-approved site.
 COUNT EIGHT                   Maintain waste shipment records for all asbestos-
                               containing waste transported off the facility site.


       All in violation of 42 U.S.C. §§ 7412(h) and 7413(c)(1) and 18 U.S.C. § 2.



                                         Page 7 of 9
                                 COUNT 9
                     CLEAN AIR ACT FAILURE TO NOTIFY

       13. The factual allegations contained in paragraphs one through eight are realleged

and incorporated by reference as though fully set forth herein.

       14. Between in or about January 2015 and in or about March 2015, in the District

of Alaska, the defendants YOO JIN MANAGEMENT COMPANY LTD, MUSH INN

CORPORATION, and TAE RYUNG YOON, a/k/a “Thomas Yoon,” knowingly

violated, and caused to be violated, the Clean Air Act with regard to the renovation of a

facility located at 1200 West Northern Lights Boulevard in Anchorage, Alaska, in that the

defendants, as owners or operators of the facility, engaged in a renovation activity

involving approximately 393 square feet of regulated asbestos, while failing to submit

notification to EPA at least 10 days prior to the renovation or demolition operation

involving a facility with regulated asbestos containing material.

       All in violation of 42 U.S.C. §§ 7412(h) and 7413(c)(1) and 18 U.S.C. § 2.

                           COUNT 10
        VIOLATION OF ASBESTOS WORK PRACTICE STANDARDS

       15.    The factual allegations contained in paragraphs one through eight are

realleged and incorporated by reference as though fully set forth herein.

       16.   Between in or about January 2015 and in or about March 2015 in the District

of Alaska, the defendant, CHUN YOO, knowingly violated, and caused to be violated,

Clean Air Act asbestos work practice standards with regard to the renovation of a facility

located at 1200 West Northern Lights Boulevard in Anchorage, Alaska, in that the




                                        Page 8 of 9
defendant, as an owner and operator of the facility, engaged in a renovation activity

involving approximately 393 square feet of regulated asbestos, but failed to have the

affected facility thoroughly inspected for the presence of asbestos prior to the

commencement of the demolition or renovation activity.

      All in violation of 42 U.S.C. §§ 7412(h) and 7413(c)(1) and 18 U.S.C. § 2.

      A TRUE BILL.

                                               s/ Grand Jury Foreperson
                                               GRAND JURY FOREPERSON




s/ Anne Veldhuis
ANNE VELDHUIS
Assistant U.S. Attorney
United States of America




s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: September 17, 2019




                                      Page 9 of 9
